959 F.2d 188
CABLE NEWS NETWORK, INC., Plaintiff-Appellee,v.VIDEO MONITORING SERVICES OF AMERICA, INC., Defendant-Appellant.
No. 90-8798.
United States Court of Appeals,Eleventh Circuit.
April 6, 1992.

Christopher P. Bussert, Jerre B. Swann, Kilpatrick & Cody, Atlanta, Ga., Daniel J. Goldstein, Bruce P. Keller, Debevoise & Plimpton, New York City, for defendant-appellant.
David Nimmer, Kenneth A. Liebman, Robert Aldisert, Irell & Manella, Los Angeles, Cal., June Ann Sanders, William N. Withrow, Troutmen, Sanders, Lockerman & Ashmore, Atlanta, Ga., for plaintiff-appellee.
Francis D. Landrey, Charles S. Sims, Jon A. Baumgarten, Carole E. Handler, Proskauer, Rose, Goetz & Mendelsohn, New York City, Washington, D.C., Los Angeles, Cal., for amicus.
Peter C. Canfield, Dow, Lohnes & Albertson, Atlanta, Ga., Sheila F. Anthony, Diane M. Morse, Arnold P. Lutzker, Dow, Lohnes & Albertson, Washington, D.C., for amicus A.H. Belo Corp.
Appeal from the United States District Court for the Northern District of Georgia;  J. Owen Forrester, Judge.
Prior report:  11th Cir., 940 F.2d 1471.
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, ANDERSON, COX, BIRCH and DUBINA, Circuit Judges.*
PER CURIAM:


1
Since the district court has entered a permanent injunction, and since the validity of that permanent injunction is not before us, it is not judicious for this court to grant the relief being sought on appeal.   For that reason, the appeal is dismissed.  University of Texas v. Camenisch, 451 U.S. 390, 101 S. Ct. 1830, 68 L. Ed. 2d 175 (1981).   Any issues preserved by the injunction bond should be addressed in the first instance by the district court.  Id. at 396, 101 S.Ct. at 1834.


2
IT IS SO ORDERED.



*
 Honorable Joseph W. Hatchett and Honorable J.L. Edmondson recused themselves and did not participate in this decision